DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: “metal power” is unclear. Is it –metal powder--?  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joo (US 2018/0162098).
Re claim 1, (Currently amended) An electromagnetic wave shielding film, comprising: a metal foam in the form of a film (porous metal sheet 20)[0060], and a polymer component (30)[0061] on a surface of the metal foam (Fig 1) or inside the metal foam.
	Re claim 9, wherein the metal foam has a skeleton (Fig 1) comprising one or more metals selected from the group consisting of copper, gold, silver, aluminum [0020], nickel, iron, cobalt, magnesium, molybdenum, tungsten and zinc, or two or more of the foregoing.
Re claim 10, wherein the polymer component forms a surface layer on the surface of the metal foam (Fig 1).
Re claim 11, wherein the polymer component comprises one or more resins selected from the group consisting of an acrylic resin, a silicone resin [0061], an epoxy resin, a urethane resin, an amino resin and a phenol resin.
Re claim 14, an electromagnetic wave generating source (electronic equipment); and the electromagnetic wave shielding film (1) configured to shield electromagnetic waves generated from the electromagnetic wave generating source (electromagnetic wave absorption) [0046].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2018/0162098).
The teaching as discussed above does not disclose wherein the electromagnetic wave shielding efficiency at 100 kHz to 3 GHz is 85 dB or greater,  and the electromagnetic wave shielding efficiency at 1.5 to 18 GHz is 70 dB or greater measured in accordance with ASTM D4935 or ASTM ES7 standard (re claim 2), wherein 80% or more of the total pores in the metal foam  have a pore size of 100 m or less (re claim 3), wherein 90% or more of the total pores in the metal foam have a pore size of 100 m or less (re claim 4), wherein a ratio (T/MT) of a total thickness (T) of the electromagnetic wave shielding film to a thickness (MT) of the metal foam is 1.01 or greater (re claim 5), wherein a ratio (T/MT) of a total thickness (T) of the electromagnetic wave shielding film to a thickness (MT) of the metal foam is 2 or less (re claim 6), wherein the metal foam has a thickness of 10 m or greater (re claim 7), wherein the metal foam has a porosity in a range of 10 to 99% (re claim 8), wherein a ratio (MV/PV) of a volume (MV) of the metal foam to a volume (PV) of the polymer component is 10 or less (re claim 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the pores of the metal foam, ratio T/MT, thickness, porosity, ratio of MV/PV of Joo for shielding range of frequencies, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 1, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imam (US 5,895,726).
Re claim 1, Iman discloses a metal foam (col. 2, line 30), and a polymer component on a surface of the metal foam or inside (impregnation) the metal foam (col. 2, lines 30-35), but does not disclose the metal form being in the form of a film.
Re claim 9, wherein the metal foam has a skeleton comprising one or more metals selected from the group consisting of copper, gold, silver, aluminum (col. 2, line 35), nickel, iron, cobalt, magnesium, molybdenum, tungsten and zinc, or two or more of the foregoing.
Re claim 13, the method comprising: providing the metal foam (col. 2, line 30); curing applying a curable polymer composition in a state where the polymer composition is present on to the surface of or inside  the metal foam (col. 2, lines 30-34, 50) which contains a metal or a metal alloy curing the curable polymer composition on the surface of or inside the metal foam(col. 2, lines 30-34, 50).
Iman discloses that the metal foam can be made regardless of shape (col. 2, lines 30-33). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the metal foam of Imam in the shape of a film for intended use, since more than a mere change of form is necessary for patentability. In re Span-Deck Inc. v. Fab-Con, Inc. (CA 8, 1982) 215 USPQ 835.
Allowable Subject Matter
Claims 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847